DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims and Applicant’s remarks.

 	The Applicant’s arguments with respect to claims #1-13 in the reply filed on September 22, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-13 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the silicone-resin layer contains greater than or equal to 45% by mass of a 
		As to claim 1, Yasuhiro et al. (WO 2017/135237 A1) teaches a silicone resin layer and first and second conductive fillers therein, wherein the first conductive filler has an aspect ratio of 10 or more.  See Yasuhiro, Abstract.  However, Yasuhiro is silent as to the silicone-resin layer contains greater than or equal to 45% by mass of a plurality of fillers, and a first filler occupies greater than or equal to 5% of a total number of particles included in the plurality of fillers.  No other prior art references were found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829